Order filed April 23, 2021




                                      In The


        Eleventh Court of Appeals
                                   __________

                   Nos. 11-21-00046-CR, 11-21-00047-CR,
                    11-21-00048-CR, & 11-21-00049-CR
                                __________

                TOMMY DOYLE CHAMBLISS, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 32nd District Court
                             Nolan County, Texas
              Trial Court Cause Nos. 13039, 13354, 13355, & 13356


                                     ORDER
       Appellant, Tommy Doyle Chambliss, has filed a motion to consolidate his
appeals in this court. Appellant indicates in his motion that all four of his appeals
stem from a single trial. He also indicates that the State does not oppose the motion.
      We grant Appellant’s motion to consolidate his appeals. Accordingly, we
consolidate our Cause Nos. 11-21-00047-CR, 11-21-00048-CR, and 11-21-00049-
CR into our Cause No. 11-21-00046-CR for all purposes. All future correspondence
and filings related to the appeals from trial court cause nos. 13039, 13354, 13355,
and 13356 should bear our docket number 11-21-00046-CR.


                                                   PER CURIAM


April 23, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         2